223 F.3d 425 (7th Cir. 2000)
Ahmad Mousa, Petitioner-Appellant,v.Immigration and Naturalization Service, Respondent-Appellee.
No. 99-1888
In the  United States Court of Appeals  For the Seventh Circuit
Argued December 2, 1999Decided August 1, 2000

Appeal from the Board of Immigration Appeals  No. Azv-net-prg[Copyrighted Material Omitted]
Before Ripple, Kanne, and Diane P. Wood, Circuit  Judges.
Diane P. Wood, Circuit Judge.


1
Ahmad Mousa, a  citizen of Jordan illegally residing in the  United States, was convicted of mail fraud in  1991. The Immigration and Naturalization Service  (INS) moved quickly to deport him. Mousa applied  for asylum based on a fear of political  persecution in his home country, but the INS  denied the application, and the Board of  Immigration Appeals (BIA) rubber-stamped the  denial. While we have no praise for the  perfunctory manner in which this case was  handled, we find no abuse of discretion, and  therefore affirm.


2
Mousa was admitted to the United States for a  maximum six-month stay as a non-immigrant visitor  in December of 1987. Mousa claims that the  problems that led to his appearance in this  country began in 1967, when the West Bank, the  part of Jordan in which he lived, was annexed by  Israel. It was then that Mousa joined Fatah, a  wing of the Palestinian Liberation Organization  (PLO) devoted to forcing Israel to leave the West  Bank by means of armed struggle. Though the Arab-  Israeli war was officially over on May 23, 1968,  Mousa led a group of five Fatah members in an  attempted attack of a non-combatant Israeli  military camp situated in the West Bank. The  group approached the camp at 4:00 a.m., armed  with Katusha rockets, semi-automatic rifles, and  bombs. They planned to destroy the base, which  housed supplies of ammunition. It also housed  sleeping Israeli soldiers. Their efforts were  foiled by an alert Israeli helicopter crew, who  spotted the group and short circuited the Fatah  mission. Everyone present emerged unscathed  except for one wounded Fatah member. The five  captured Fatah members were tried by an Israeli  military tribunal, which convicted Mousa of being  a member of Fatah, bearing arms, and commanding  the mission. He was sentenced to 25 years of  imprisonment, 14 of which he served before being  released due to medical problems.


3
Mousa had been born in 1946 in an area that was  then part of the Palestinian British Mandate, and  which became part of the new state of Israel in  1948. Like many others, his family fled to the  west bank of the Jordan River, which (as noted  above) Jordan later annexed. There he grew up and  lived, first in Palestinian refugee camps and  later in a home. Mousa therefore considers  himself a Palestinian, not a Jordanian.  Nevertheless, after his 1982 release from prison,  Mousa was returned to Jordan. His welcome there  was evidently not a warm one. Mousa's testimony,  which the Immigration Judge (IJ) found credible,  was that the Jordanian police harassed him  throughout the next five years. At the Israeli-  Jordanian border, he was attacked and  interrogated by Jordanian police, who (perhaps  ironically) insisted that he was an Israeli spy.  They were suspicious of his Fatah membership and  lengthy incarceration in Israel. Upon being  admitted to Jordan, Mousa was required to report  to the police twice a day for six months. After  that, the police continued to subject Mousa to  regular questioning and surveillance. He had a  very difficult time finding a job--a situation  that he attributed to the police department's  failure to give him a certificate of good  behavior, as well as potential employers' biases  against him due to his Fatah and Israeli  connections.


4
These continuing difficulties prompted Mousa to  try to leave Jordan. It took a year, but he was  finally able to procure a passport. In December  of 1987, after the police submitted him to one  last interrogation and admonished him to stay out  of Jordan, Mousa came to the United States. He  entered under a six month visitor visa, but he  remained in the United States after it expired.


5
Mousa's illegal status remained undetected until  1991, when he decided to steal mail. On August  26, 1991, he was convicted of mail fraud (18  U.S.C. sec. 1709), and was sentenced to four  months' imprisonment and five years of probation.  The next month the INS ordered Mousa to show  cause why he should not be deported. Mousa  conceded deportability, but on March 3, 1992, he  filed an application for asylum and withholding  of deportation under Sections 208 and 243(h) of  the Illegal Immigration Reform and Immigration  Responsibility Act of 1996 (IIRIRA), or,  alternatively, for voluntary departure. At a  January 14, 1993 hearing Mousa argued that as a  Palestinian he was "stateless." He testified that  he feared persecution by the Jordanian police  should he be forced to return there. The IJ  denied Mousa's asylum application on February 1,  1993, and the BIA summarily affirmed that  judgment on March 17, 1999.


6
When the BIA summarily adopts an IJ's decision,  we review the IJ's analysis as if it were the  Board's. Lwin v. INS, 144 F.3d 505, 508-09 (7th  Cir. 1998). The decision must be upheld if it is  "supported by reasonable, substantial, and  probative evidence on the record considered as a  whole." 8 U.S.C. sec. 1105a(a)(4); see INS v.  Elias-Zacarias, 502 U.S. 478, 481 (1992). We may  reverse the decision only if a reasonable fact  finder would be compelled to find that Mousa  merited asylum. See Elias-Zacarias, 502 U.S. at  481.


7
To be eligible for asylum, an applicant must  show that she is a "refugee" for purposes of the  IIRIRA, and that she merits asylum as a matter of  judicial discretion. 8 U.S.C. sec. 1158(a); see  Sanon v. INS, 52 F.3d 648, 650 (7th Cir. 1995).  However, persons who have "ordered, incited,  assisted, or otherwise participated in the  persecution of any person on account of race,  religion, nationality, membership in a particular  social group, or political opinion" do not  qualify to be considered for asylum. 8 U.S.C.  sec. 1101(a)(42)(B). Immigration Judge Petrone  found that Mousa was statutorily ineligible for  refugee status, because in his view Mousa's 1967  attack of the Israeli base amounted to  persecution of Israelis and those opposed to the  Palestine liberation movement, and thus fit the  ban of sec. 1101(a)(42)(B).


8
Mousa argues strenuously on appeal that this  conclusion was wrong as a matter of law. The few  cases construing the "persecution of others"  provision, he claims, stand for the proposition  that military actions should not be characterized  as persecution. He points to the BIA's  interpretation of sec. 1101(a)(42)(B) in Matter  of Rodriguez-Majano,19 I&N Dec. 811 (BIA 1988),  a case involving the asylum claim of a man who  had participated in guerilla warfare against the  government of El Salvador, in which the BIA  wrote


9
The argument was made by respondent's counsel  that activities directly related to a civil war  are not persecution. We agree. By this statement  we mean that harm which may result incidentally  from behavior directed at another goal, the  overthrow of a government or, alternatively, the  defense of that government against an opponent,  is not persecution. . . . [E]ngaging in military  actions, the attacking of garrisons, the burning  of cars, and the destruction of other property  [are] actions outside the limits of the term  "persecution."


10
*  *  *


11
Were we to hold that practices such as attacking  military bases, destroying property, or forcible  recruiting constitute persecution, members of  armed opposition groups throughout the world  would be barred from seeking haven in this  country . . . . We do not believe that Congress  intended to restrict asylum and withholding to  only those who had taken no part in armed  conflict.


12
Id. at 815-16.


13
Mousa also relies on the BIA's decision in  Matter of McMullen, 19 I&N Dec. 90 (BIA 1984),  which involved the claim for asylum of Peter  Gabriel John McMullen, a member of the  Provisional Irish Republican Army (PIRA). In a  sense, this reliance is curious, because the BIA  ultimately concluded that McMullen was not  entitled to asylum because, through his  participation in the PIRA, he had engaged in the  persecution of others and could not therefore be  considered a refugee. See id. at 95. Mousa notes  that the BIA at one point in the opinion focused  on the fact that the arms shipments that McMullen  coordinated led to the "murder, torture, and  maiming of innocent civilians," id. at 97  (emphasis added), and that elsewhere it also  highlighted for special criticism the "random  bombings of civilian targets." Id. at 98  (emphasis added).


14
The unfortunate problem we face here is the  BIA's utter lack of effort to distinguish or to  build upon precedents like Rodriguez-Majano and  McMullen. One can certainly imagine drawing a  line between those who have attacked military  targets and those who have harmed innocent  civilians. It is also possible to construe the  term "persecution" to exclude military  operations, whether or not United States foreign  policy supports the goals of the faction in  question. Mousa makes a reasonable argument that  the BIA has in fact taken this approach, but it  is difficult for us to know definitively,  especially since it offered no analysis or  explanation of its conclusions in the order now  before us. The IJ distinguished Rodriguez-Majano  as a case in which the applicant for asylum was  a "mere member" of the guerilla organization, not  an active participant. This is hard to swallow,  given the fact that the BIA's opinion reports  that he "drove supplies to San Miguel for a  battle with the government forces which lasted a  day and a half. He also transported the  guerrillas out of the city. . . . He accompanied  guerrillas on propaganda trips and once covered  them with his weapon while they burned cars."  Rodriguez-Majano, 19 I&N at 813. The IJ did not  cite McMullen, and thus had no occasion to  consider the implicit line it drew between  military targets and civilian targets.


15
Ordinarily, this lack of an explanation would  require us to remand the case to the BIA so that  it could fill in the blanks. In this case,  however, the record offers an alternative ground  for upholding the ultimate decision to deny  Mousa's application. We therefore do not need to  wrestle to the ground these sensitive issues,  which we reserve for another day and a proper  record.


16
To show that he is a refugee as defined by the  IIRIRA and qualified for asylum, Mousa had to  prove that he is "unable or unwilling to return"  to Jordan "because of persecution or a well-  founded fear of persecution on account of race,  religion, nationality, membership in a particular  social group, or political opinion." 8 U.S.C.  sec. 101(a)(42)(A). He need not demonstrate a  certainty of persecution upon his return to  Jordan; the statute requires only a showing of a  subjective fear of persecution and the objective  reasonableness of that fear. See Sivaainkaran v.  INS, 972 F.2d 161, 163 (7th Cir. 1992).


17
The IJ and BIA decided that Mousa did not have  a well-founded fear of persecution. That finding  is also difficult for us to review, both because  the BIA issued only a one paragraph summary  affirmance, and because the IJ's analysis of the  issue (despite its obvious importance) is  confined to a rather conclusory and brief  paragraph. The agency was required to consider  Mousa's claims and to give careful,  individualized, rational explanations for its  decision. See Kaczmarczyk v. INS, 933 F.2d 588,  594-95 (7th Cir. 1991); Vergara-Molina v. INS,  956 F.2d 682, 685 (7th Cir. 1992); Guentchev v.  INS, 77 F.3d 1036, 1038 (7th Cir. 1996). Here,  the IJ listed the applicable facts, and found  that Mousa did not suffer persecution because (1)  he was not arrested or imprisoned by the  Jordanian police; (2) he lived "relatively  undisturbed" from 1982 to 1987; (3) he was able  to obtain a passport; and (4) his biggest  complaint was his inability to get a job in  Jordan, an economic harm which does not  constitute persecution. Although cursory, this is  enough (barely) to permit our review. Once again,  we are disappointed by the BIA's failure to  police the quality of the reasoning offered by  its immigration judges. While the BIA may fulfill  its duty by merely adopting the IJ's opinion and  reasoning, Guentchev, 77 F.3d at 1038, there must  be some reasoning for it to adopt. That means,  among other things, that the BIA must ensure that  the IJ gave the record a careful, comprehensive  review before it adopts the IJ's reasoning as its  own. See Lwin, 144 F.3d at 508-09 (explaining  that we may find the BIA's summary affirmance of  an IJ's flawed decision to be insufficient); see  also Draganova v. INS, 82 F.3d 716, 720 (7th Cir.  1996).


18
The IJ's reasoning, minimal as it was, was  rational and supported by the record. It is  enough to show that a finding of persecution is  not compelled here. The facts could reasonably be  characterized as mere harassment, which is not  the same as persecution. See Balazoski v. INS,  932 F.2d 638, 642 (7th Cir. 1991). True, the  Jordanian police questioned Mousa and his family  frequently from 1982 to 1987. The State  Department, in an advisory opinion, determined  that Mousa is listed in the Jordanian police  database as a potential spy and threat. It found  further that Mousa's name will probably not be  deleted from this database for the rest of his  life. But searches, interrogation, and even  threatening phone calls do not constitute  persecution unless they rise to extreme levels.  See id.; see also Borca v. INS, 77 F.3d 210, 215  (7th Cir. 1996). It took him a year, but Mousa  got a passport. He had a hard time finding a job  in Jordan, but there is evidence in the record  that the police certificate he accuses the police  of withholding is not required to work in Jordan,  and that Mousa's real problem was that potential  employers were wary of him due to his past. The  record may reasonably be read to infer that the  harassment was not severe, and that the Jordanian  police department's intrusion into Mousa's life  will diminish with time, provided he refrains  from participating in future violent actions like  the Fatah attack.


19
This evidence could support a conclusion  either to grant or to deny asylum to Mousa. Given  that fact, it cannot be an abuse of discretion to  choose one outcome over another, even if we would  have come to a different conclusion. See, e.g.,  Marquez v. INS, 105 F.3d 374, 378 (7th Cir.  1997). In the final analysis, and in light of the  generous standard of review that applies to our  consideration of BIA asylum decisions, we  therefore Affirm the decision of the Board.